UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 22, 2012 COVENANT TRANSPORTATION GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 000-24960 88-0320154 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 400 Birmingham Hwy., Chattanooga, TN (Address of principal executive offices) (Zip Code) (423) 821-1212 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On Wednesday, August 22, 2012, the Compensation Committee of the Board of Directors of Covenant Transportation Group, Inc., a Nevada corporation (the “Company”), made certain compensation changes as described below. Salary Increase The Compensation Committee approved salary increases for the following named executive officers: Named Executive Officer New Annualized Salary Richard B. Cribbs R.H. Lovin, Jr. The Company’s remaining named executive officers did not receive salary increases. Resticted Stock Grants The Compensation Committee also approved restricted stock grants to the named executive officers of the Company.The grants vest (A)50% at December 31, 2015, subject to continuous employment through such date ("Time-Vesting Shares"), (B)one-half of the non-Time-Vesting Shares upon attainment of a 1.3% or higher net income margin percentage for fiscal 2013, and (C)all remaining unvested non-Time-Vesting Shares upon attainment of a 1.8% or higher net income margin percentage for fiscal 2014. The following table sets forth the grants to the named executive officers: Named Executive Officer Shares of Restricted Stock David R. Parker Joey B. Hogan Tony Smith R.H. Lovin, Jr. Richard B. Cribbs SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COVENANT TRANSPORTATION GROUP, INC. Date: August 24,2012 By: /s/ Richard B. Cribbs Richard B. Cribbs Senior Vice President and Chief Financial Officer
